DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 4-9, and 11-17 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 09/30/2019 and 01/27/2022 have been taken into account.

Response to Amendment
In the amendment dated 06/27/2022, the following has occurred: Claims 1 and 11-14 have been amended; Claims 2-3 have been canceled; Claim 17 has been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-9, and 11-17 have been considered but are moot because the new ground of rejection does not rely on any interpretation and/or reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites “wherein the second member has a distal end terminating at a location adjacent at least one opening as viewed from a transverse direction”. However, as the distal end and a plurality of openings were introduced in later amendments to claim 1, claim 7 should read “wherein the distal end of the second member terminates at a location adjacent the pair of openings as viewed from a transverse direction” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tejero Salinero (US 9,267,529).
Regarding Claim 1, Tejero Salinero discloses an attachment device for a rail comprising: a fastener (Tejero Salinero: Fig. 1-3; 6); a clip coupled to the fastener, the clip comprising: first (Tejero Salinero: Fig. 1-2; 1, 11) and second (Tejero Salinero: Fig. 1-2; 3, 10) members having respective first and second engagement surfaces (Tejero Salinero: Annotated Fig. 7; E1, E2) that diametrically oppose each other and define a gap sized to receive a portion of the rail; and a bridging member (Tejero Salinero: Annotated Fig. 1, Fig. 2; 2, 7, 8, B) connecting the first and second members to each other, the bridging member having a pair of openings (Tejero Salinero: Annotated Fig. 1; O), each aligned with the gap and extending inwards from a lateral edge of the bridging member adjacent to a distal end of the second member, thereby providing access for a prying tool to resiliently deflect the distal end of the second member away from the first member to facilitate detachment of the clip from the rail; wherein the bridging member has a third engagement surface (Tejero Salinero: Annotated Fig. 1; S3) for engaging an inner surface of the rail; and further wherein the second member is disposed between the first member and the bridging member as viewed from a transverse direction (see note). [Note: Element 3 of the second member of Tejero Salinero is wider than the end of the indicated openings, therefore it the second member is located between the first and bridging members.]
Regarding Claim 4, Tejero Salinero discloses the attachment device of claim 1, wherein the first engagement surface (Tejero Salinero: Annotated Fig. 7; E1) is generally planar.
Regarding Claim 5, Tejero Salinero discloses the attachment device of claim 1, wherein the second engagement surface (Tejero Salinero: Annotated Fig. 7; E2) includes a convex contour (Tejero Salinero: Annotated Fig. 7; C).
Regarding Claim 6, Tejero Salinero discloses the attachment device of claim 1, wherein the first member (Tejero Salinero: Fig. 1-2; 1, 11), bridging member (Tejero Salinero: Annotated Fig. 1, Fig. 2; 2, 7, 8, B), and second member (Tejero Salinero: Fig. 1-2; 3, 10) are arranged in a bi-folded, overlapping relation whereby the second member is disposed between the first member and the bridging member as viewed from a transverse direction (Tejero Salinero: Fig. 7).
Regarding Claim 7, Tejero Salinero discloses the attachment device of claim 1, wherein the second member (Tejero Salinero: Fig. 1-2; 3, 10) has a distal end (Tejero Salinero: Fig. 1-2; 3) terminating at a location adjacent at least one opening (Tejero Salinero: Annotated Fig. 1; O) as viewed from a transverse direction.
Regarding Claim 8, Tejero Salinero discloses the attachment device of claim 1, wherein at least a portion of the third engagement surface (Tejero Salinero: Annotated Fig. 7; E3) is generally orthogonal to the first engagement surface (Tejero Salinero: Annotated Fig. 7; E1).
Regarding Claim 9, Tejero Salinero discloses the attachment device of claim 8, wherein the third engagement surface (Tejero Salinero: Annotated Fig. 7; E3) is a protruding surface.
Regarding Claim 16, Tejero Salinero discloses the attachment device of claim 1, wherein the distal end of the second member (Tejero Salinero: Fig. 1-2; 3, 10) provides a fourth engagement surface for engaging a distal end of the rail.



    PNG
    media_image1.png
    662
    812
    media_image1.png
    Greyscale

I: Tejero Salinero; Annotated Fig. 1

    PNG
    media_image2.png
    439
    864
    media_image2.png
    Greyscale

II: Tejero Salinero; Annotated Fig. 7

Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilusz et al. (US 10,087,973).
Regarding Claim 11, Wilusz discloses an attachment device for a rail comprising: a fastener (Wilusz: Fig. 1-5; 46, 52); a clip coupled to the fastener, the clip comprising: first (Wilusz: Fig. 1-5; 40) and second (Wilusz: Fig. 1-5; 74, 92) members having respective first and second engagement surfaces (Wilusz: Annotated Fig. 1; E1, E2) that diametrically oppose each other and define a gap sized to receive a portion of the rail, the first engagement surface being generally planar and having a height H defined perpendicular to a longitudinal axis of the gap; and a bridging (Wilusz: Fig. 1-5; 38, 70) connecting the first and second members to each other, the bridging member having a third engagement surface (Wilusz: Fig. 1-5; 82) for engaging an inner surface of the rail and presented on an outward-facing surface of the clip, the third engagement surface being separated from a plane of the first engagement surface by a distance D1, and ratio D1/H is in the range of from 0.7 to 2 (Wilusz: Annotated Fig. 1).  

    PNG
    media_image3.png
    707
    636
    media_image3.png
    Greyscale

III: Wilusz; Annotated Fig. 1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wilusz et al. (US 10,087,973) in view of Hofmann et al. (US 7,267,361).
Regarding Claim 1, Wilusz discloses an attachment device for a rail comprising: a fastener (Wilusz: Fig. 1-5; 46, 52); a clip coupled to the fastener, the clip comprising: first (Wilusz: Fig. 1-5; 40) and second (Wilusz: Fig. 1-5; 74, 92) members having respective first and second engagement surfaces (Wilusz: Annotated Fig. 1; E1, E2) that diametrically oppose each other and define a gap sized to receive a portion of the rail; and a bridging member (Wilusz: Fig. 1-5; 38, 70) connecting the first and second members to each other; wherein the bridging member has a third engagement surface (Wilusz: Fig. 1-5; 82) for engaging an inner surface of the rail; and further wherein the second member is disposed between the first member and the bridging member as viewed from a transverse direction (Wilusz: Fig. 1). 
Wilusz fails to disclose a bridging member having a pair of openings, each aligned with the gap and extending inwards from a lateral edge of the bridging member adjacent to a distal end of the second member, thereby providing access for a prying tool to resiliently deflect the distal end of the second member away from the first member to facilitate detachment of the clip from the rail. However, Hofmann teaches a bridging member (Hofmann: Fig. 1A, 2-3; 2) having a pair of openings (Hofmann: Fig. 1A, 2-3; 18), each extending inwards from a lateral edge of the bridging member adjacent to a distal end of a member, thereby providing access for a prying tool to resiliently deflect the member to facilitate detachment of the clip (Hofmann: Fig. 3).
Wilusz and Hofmann are analogous because they are from the same field of endeavor or a similar problem solving area e.g. mounting clips. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bridging member in Wilusz with the openings from Hofmann, with a reasonable expectation of success, in order to provide an opening arranged opposite a resilient element of the clip, such that an unlocking tool can be used to actuate the resilient element, thereby facilitating easier removal of the clip if replacement is required (Hofmann: Col. 1, Ln. 18-24; Col. 4, Ln. 1-34). [Note: When modified with the openings of Hofmann such that they are aligned with the second member, the openings will be aligned with the gap.] 
Regarding Claim 4, Wilusz, as modified, teaches the attachment device of claim 1, wherein the first engagement surface (Wilusz: Annotated Fig. 1; E1) is generally planar.
Regarding Claim 5, Wilusz, as modified, teaches the attachment device of claim 1, wherein the second engagement surface (Wilusz: Annotated Fig. 1; E2) includes a convex contour (Wilusz: Annotated Fig. 1; C).
Regarding Claim 6, Wilusz, as modified, teaches the attachment device of claim 1, wherein the first member (Wilusz: Fig. 1-5; 40), bridging member (Wilusz: Fig. 1-5; 38, 70), and second member (Wilusz: Fig. 1-5; 74, 92) are arranged in a bi-folded, overlapping relation whereby the second member is disposed between the first member and the bridging member as viewed from a transverse direction (Wilusz: Fig. 1).
Regarding Claim 7, Wilusz, as modified, teaches the attachment device of claim 1, wherein the second member (Wilusz: Fig. 1-5; 74, 92) has a distal end (Wilusz: Fig. 1-5; 100) terminating at a location adjacent at least one opening (Hofmann: Fig. 1A, 2-3; 18) as viewed from a transverse direction.
Regarding Claim 8, Wilusz, as modified, teaches the attachment device of claim 1, wherein at least a portion of the third engagement surface (Wilusz: Fig. 1-5; 82) is generally orthogonal to the first engagement surface (Wilusz: Annotated Fig. 1; E1).
Regarding Claim 9, Wilusz, as modified, teaches the attachment device of claim 8, wherein the third engagement surface (Wilusz: Fig. 1-5; 82) is a protruding surface.
Regarding Claim 16, Wilusz, as modified, teaches the attachment device of claim 1, wherein the distal end (Wilusz: Fig. 1-5; 100) of the second member (Wilusz: Fig. 1-5; 74, 92)  provides a fourth engagement surface for engaging a distal end of the rail.
Regarding Claim 17, Wilusz, as modified, teaches the attachment device of claim 1, wherein the third engagement surface (Wilusz: Fig. 1-5; 82) is separated from a plane of the first engagement surface (Wilusz: Annotated Fig. 1; E1) by a distance D1, the first engagement surface has an overall height H defined perpendicular to a longitudinal axis of the gap, and ratio D1/H is in the range of from 0.7 to 2 (Wilusz: Annotated Fig. 1).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wilusz et al. (US 10,087,973) in view of Clinch (US 5,036,567).
Regarding Claim 12, Wilusz discloses an attachment device for a rail comprising: a fastener (Wilusz: Fig. 1-5; 46, 52); a clip coupled to the fastener, the clip comprising: first (Wilusz: Fig. 1-5; 40) and second (Wilusz: Fig. 1-5; 74, 92) members having respective first and second engagement surfaces (Wilusz: Annotated Fig. 1; E1, E2) that oppose each other and define a gap sized to receive a portion of the rail; and a bridging member (Wilusz: Fig. 1-5; 38, 70) connecting the first and second members to each other, wherein the first member, bridging member, and second member are arranged in a bi-folded, overlapping relation whereby the second member resides between the first member and the bridging member.
Wilusz fails to disclose a second engagement surface including a longitudinal cavity shaped to receive a tip of a prying tool. However, Clinch teaches a second engagement surface including a longitudinal cavity (Clinch: Fig. 1-2C; 14) shaped to receive a tip of a prying tool (Clinch: Fig. 2C). 
Wilusz and Clinch are analogous because they are from the same field of endeavor or a similar problem solving area e.g. mounting clips. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second engagement surface in Wilusz with the cavity from Clinch, with a reasonable expectation of success, in order to provide an area on the surface that enables a user to apply force with a tool such that the clip is able to be sufficiently released from a structure, thereby facilitating rapid release of the clip from the structure (Clinch: Col. 3, Ln. 1-17) so as to allow the clip to be easily reused or replaced.

Allowable Subject Matter
Claims 13-15 are allowed.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TM/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631